UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1292


CHUN RAO, a/k/a Rao Chun,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 12, 2015                 Decided:   August 18, 2015


Before KING and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Chun Rao, Petitioner Pro Se.      Charles S. Greene, III, Erik
Robert Quick, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chun Rao, a native and citizen of the People’s Republic of

China,    petitions       for      review   of     an   order     of    the    Board     of

Immigration Appeals (“Board”) denying his motion to reopen.                              On

appeal,    we    confine      our    review      to   the   issues     raised       in   the

informal brief.          See 4th Cir. R. 34(b).              Because Rao fails in

his   informal        brief   to    challenge     several    key     findings       in   the

Board’s order that are ultimately dispositive of his claims, we

conclude       that    Rao    has    forfeited        appellate    review      of    these

findings and deny the petition for review.                        See In re Chun Rao

(BIA Feb. 20, 2015).            We dispense with oral argument because the

facts    and    legal    contentions        are   adequately       presented        in   the

materials      before     this      court   and   argument      would    not    aid      the

decisional process.

                                                                       PETITION DENIED




                                             2